DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 11 have been amended.
Claims 21-23 are newly presented.
Claims 1-3, 5-11, 13-16 and 21-23 as presented May 11, 2021 are currently pending and considered below.

Claim Objections
Claim 22 is objected to because of the following informalities: The claim is not a complete sentence and does not end in a period. Appropriate correction is required. For the purposes of compact prosecution, claim 22 will be interpreted as reading “of the given patient.”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-11, 13-16, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
Claims 1-3 and 5-10 recite a computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, which is within the statutory category of a process. Claims 11, 13-16 and 21 recite a system for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras, which is within the statutory category of a machine. Claim 22-23 recite a monitoring device configured to remotely monitor deterioration of a patient, which is within the statutory category of a machine. 
2019 PEG: Step 2A - Prong One:

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea.  
Specifically, independent claim 1 recites: A computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, the method comprising: 
determining, by the one or more processors of the monitoring system, patient information associated with a given patient of a plurality of patients in an area, wherein the area can be captured by one or more of the one or more vital sign acquisition cameras; 
acquiring, by the one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient; 
generating, by one or more of the processors, one or more adjusted updated vital signs wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient;  
comparing, by one or more of the processors, the one or more adjusted updated vital signs and one or more prior vital signs acquired previously from the given patient; 
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient.
The examiner submits that the underlined limitations constitute concepts performed in the human mind.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the processor and the one or more vital sign acquisition cameras, the claim encompasses a mental process of determining patient information, generating adjusted updated vital signs, comparing adjusted updated vital signs to previously acquired vital signs and detecting deterioration of the patient.  The identified abstract idea, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Any limitation not identified above as part of the limitation in the mind, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 11 and 22 recite at least one abstract idea.  
claims 2-3, 5-10, 13-16, 21 and 23 further narrow the abstract idea described in the independent claims. Claims 2-3 and 13-14 merely describe the patient information and adjusted updated vital signs. Claims 5-7 and 15-16 disclose the comparison of a baseline vital sign score with the updated vital sign score. Claims 8 and 9 further describe the vital signs. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 11 and 22.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-3, 5-11, 13-16 and 21-23 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, the method comprising: 
determining, by the one or more processors of the monitoring system, patient information associated with a given patient of a plurality of patients in an area, wherein the area can be captured by one or more of the one or more vital sign acquisition cameras; 
acquiring, by the one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient; 
generating, by one or more of the processors, one or more adjusted updated vital signs wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient;  
comparing, by one or more of the processors, the one or more adjusted updated vital signs and one or more prior vital signs acquired previously from the given patient;
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient.
These software modules are generally executed by processor 614 alone or in combination with other processors. Memory 625 used in the storage subsystem can include a number of memories including a main random access memory (RAM) 630 for storage of instructions and data during program execution, a read only memory (ROM) 632 in which fixed instructions are stored, and other types of memories such as instruction/data caches (which may additionally or alternatively be integral with at least one processor 614). A file storage subsystem 626 can provide persistent storage for program and data files, and may include a hard disk drive, a floppy disk drive along with associated removable media, a CD-ROM drive, an optical drive, or removable media cartridges. The modules implementing the functionality of certain implementations may be stored by file storage subsystem 626 in the data retention system 624, or in other machines accessible by the processor(s) 614. [0070]. Regarding the vital sign acquisition camera, the specification states: At block 122, one or more vital sign acquisition cameras mounted or otherwise deployed in or near waiting room 104 may be operated to perform unobtrusive (eg., contactless) acquisition of one or more updated vital signs from the patient identified at block 118 and located at block 120. These vital sign acquisition cameras may be configured to acquire (without physically contacting the patient) a variety of different vital signs from the patient, including but not limited to blood pressure, pulse (or heart rate), skin color, respiratory rate, PPG, S02, temperature, posture, sweat levels, and so forth.

The dependent claims 2-3, 5-10, 13-16, 21 and 23 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 10 merely describes the vital sign acquisition camera. Claims 21 and 23 describe a user interface. However, none of their functions integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-3, 5-11, 13-16 and 21-23 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 

Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of acquiring updated vital signs and providing an output were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible. 
The dependent claims 2-3, 5-10, 13-16, 21 and 23 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 10 merely describes the vital sign acquisition camera. Claims 21 and 23 describe a user interface. However, none of their functions are deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-3, 5-11, 13-16 and 21-23 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7, 8, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen (US 2013/0030825 A1) in further view of Friedman (US 2008/0235058 A1).  
Regarding claim 1, Bagwandeen teaches: A computer-implemented method for remotely monitoring deterioration of a patient using a monitoring system comprising one or more vital sign acquisition cameras and one or more processors in communication with the one or more vital sign acquisition cameras, the method comprising:
determining, by the one or more processors of the monitoring system, patient information associated with a given patient of a plurality of patients in an area, wherein the area can be captured by one or more of the one or more vital sign acquisition cameras; (patient evaluation device in an emergency department identifies and can collect identifying information, diagnosis information and a medical history [0007]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
acquiring, by the one or more of the vital sign acquisition cameras, one or more updated vital signs from the given patient;
comparing, by one or more of the processors, the one or more […] vital signs […] (patient evaluation device may include a digital camera to identify vital signs [0025]; the wristband can detect a change in vital signs and risk level such as a change in pulse rate [0021])
detecting, by one or more of the processors, based on the comparing, deterioration of the given patient; and (the patient’s risk level is identified as worsening due to a change in pulse rate [0021])
providing, by one or more of the processors, output alerting medical personnel of the deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Bagwandeen does not teach:
generating, by one or more of the processors, one or more adjusted updated vital signs, wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient; 
adjusted updated vital signs
one or more prior vital signs acquired previously from the given patient;
However, Friedman in the analogous art teaches:
generating, by one or more of the processors, one or more adjusted updated vital signs, wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient; (the blood pressure may be adjusted based on the patient’s previously diagnosed characteristics obtained from the historic patient database [0054]-[0056], Fig. 5 - 88)
adjusted updated vital signs 
one or more prior vital signs acquired previously from the given patient; (initial blood pressure and vital signs from the patient [0048], [0053], Fig. 4 - 72)
Bagwandeen does not explicitly teach generating one or more adjusted updated vital signs based on determined patient information and prior vital signs. However, Friedman, in the analogous art teaches generating one or more adjusted updated vital signs based on determined patient information and prior vital signs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include generating one or more adjusted updated vital signs based on determined patient information and prior vital signs as taught by Friedman. This provides the benefit of accounting for certain conditions that may stiffen the arteries and effect the patient’s blood pressure readings such as diabetes, pre-eclampsia, or peripheral artery disease (Friedman [0043], [0014]). Additionally, the patient’s prior vital sign information provides an initial reading that can be adjusted based on the patient’s diagnosed characteristics (Friedman [0053]).
Regarding claim 5, Bagwandeen and Friedman teach the method of claim 1 as described above. 
Bagwandeen further teaches:
determining, by one or more of the processors, a baseline score for at least one vital sign of the given patient, wherein the baseline score is based on a measurement of the at least one vital sign acquired previously from the given patient; and (the patient evaluation device determines a risk level based on the patient’s blood pressure, pulse rate, etc. [0037])
determining, by one or more of the processors, an updated vital sign score for the at least one vital sign of the given patient, wherein the updated vital sign score is based on the one or more […] vital signs of the patient; 
wherein the comparing comprises comparing the baseline vital sign score with the updated vital sign score (triaging systems detects the change in risk levels and will change the time to see a doctor and send an alert to hospital personnel if risk level has worsened [0021])
However, Friedman in the analogous art teaches:
adjusted updated vital signs (the blood pressure may be adjusted based on the patient’s previously diagnosed characteristics [0054]-[0056], Fig. 5 - 88)
Bagwandeen does not explicitly teach one or more adjusted updated vital signs. However, Friedman, in the analogous art teaches adjusted updated vital signs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include adjusted updated vital signs based as taught by Friedman. This provides the benefit of accounting for certain conditions that may stiffen the arteries and effect the patient’s blood pressure readings such as diabetes, pre-eclampsia, or peripheral artery disease (Friedman [0043], [0014]).
Regarding claim 7, Bagwandeen and Friedman teach the method of claim 5 as described above. 
Bagwandeen further teaches:
wherein the detecting includes determining that a difference between the baseline vital sign score and the updated vital sign score does not demonstrate a trend towards normalcy of the at least one vital sign (patient risk level has been identified to have worsened due to a change in the pulse rate [0021])
Regarding claim 8, of claim 5 Bagwandeen and Friedman teach the method as described above. 
Bagwandeen further teaches:
wherein the at least one vital sign comprises pulse rate (“determine the patient’s pulse rate” [0037])
Regarding claim 11, Bagwandeen further teaches: A system comprising:
one or more processors; [0008]
one or more vital sign acquisition cameras operably coupled with the one or more processors; and (processor to process the patient using a patient evaluation device [0008]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: (processes performed by a processor may be implemented using computer readable instructions stored on a memory [0031])
The remainder of the limitations recited in claim 11 are substantially similar to those already addressed in claim 1, and, as such claim 11 is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Regarding claim 22, Bagwandeen teaches: A monitoring device configured to remotely monitor deterioration of a patient, the device comprising:
a vital sign acquisition camera positioned with a patient monitoring area, wherein the vital sign acquisition camera is configured to acquire one or more updated vital signs from a given patient of a plurality of patients within the patient monitoring area; 
a processor configured to receive the acquired one or more updated vital signs from the vital sign acquisition camera, and further configured to: (processor to obtain patient data from the patient evaluation device [0008]; patient data collected may include temperature, heart rate, and blood pressure [0042]; patient evaluation device may include devices such as a digital camera to identify vital signs [0025])
(i) determine patient information associated with the given patient; (patient evaluation device in an emergency department identifies and can collect identifying information, diagnosis information and a medical history [0007])
 (iii) compare the one or more […] updated vital signs […] (patient evaluation device may include a digital camera to identify vital signs [0025]; the wristband can detect a change in vital signs and risk level such as a change in pulse rate [0021])
(iv) detect, based on the comparing, deterioration of the given patient; and (the patient’s risk level is identified as worsening due to a change in pulse rate [0021])
(v) generating an output alerting medical personnel of the detected deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Bagwandeen does not teach:
(ii) generate one or more adjusted updated vital signs, wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient; 
adjusted updated vital signs
one or more prior vital signs acquired previously from the given patient;
However, Friedman in the analogous art teaches:
(ii) generate one or more adjusted updated vital signs, wherein an updated vital sign is adjusted based on the determined patient information associated with the given patient; (the blood pressure may be adjusted based on the patient’s previously diagnosed characteristics obtained from the historic patient database [0054]-[0056], Fig. 5 - 88)
adjusted updated vital signs (the blood pressure may be adjusted based on the patient’s previously diagnosed characteristics [0054]-[0056], Fig. 5 - 88)
one or more prior vital signs acquired previously from the given patient; (initial blood pressure and vital signs from the patient [0048], [0053], Fig. 4 - 72)
Bagwandeen does not explicitly teach generating one or more adjusted updated vital signs based on determined patient information and prior vital signs. However, Friedman, in the analogous art teaches generating one or more adjusted updated vital signs based on determined patient information and prior vital signs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include generating one or more adjusted updated vital signs based on determined patient information and prior vital signs as taught by Friedman. This provides the benefit of accounting for certain conditions that may stiffen the arteries and effect the patient’s blood pressure readings such as diabetes, pre-eclampsia, or peripheral artery disease (Friedman [0043], [0014]). Additionally, the patient’s prior vital sign information provides an initial reading that can be adjusted based on the patient’s diagnosed characteristics (Friedman [0053]).
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Friedman in further view of Palma (US 2007/0156624 A1).  
Regarding claim 2, Bagwandeen and Friedman teach the method of claim 1 as described above. 
Bagwandeen does not teach:
wherein the patient information includes a gender of the given patient, and the generating includes adjusting the one or more updated vital signs […]
Bagwandeen does not explicitly teach patient information including gender of the patient and generating one or more adjusted updated vital signs. However, Friedman, in the analogous art teaches patient information including gender of the patient and generating one or more adjusted updated vital signs (the blood pressure may be adjusted based on the patient’s previously diagnosed characteristics [0054]-[0056], Fig. 5 - 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen to include patient information including gender of the patient and generating one or more adjusted updated vital signs as taught by Friedman. The patient’s medical information is useful in optimizing the measurement of vital signs for the patient (Friedman [0010], [0007]). Furthermore, adjusting a patient’s vital signs provides the benefit of accounting for certain conditions that may stiffen the arteries such as diabetes, pre-eclampsia, or peripheral artery disease, and accordingly adjusting the patient’s blood pressure reading (Friedman [0043], [0014]).
Bagwandeen and Friedman do not teach:
vital signs based on the gender of the given patient

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Friedman to include vital signs based on the gender of the patient as taught by Palma. This would allow for more precision in estimating vital sign parameters by accounting for variability between different genders (Palma [0002]).
Regarding claim 3, Bagwandeen and Friedman teach the method of claim 1 as described above. 
Bagwandeen further teaches:
wherein the patient information includes one or more medications taken by the given patient […] (patient data collected includes patient identifying information [0007]; patient data includes medications that the patient is taking [0042])
Bagwandeen does not teach:
the generating includes adjusting the one or more updated vital signs […]
Bagwandeen does not explicitly teach generating one or more adjusted updated vital signs. However, Friedman, in the analogous art teaches generating one or more adjusted updated vital signs (the blood pressure may be adjusted based on the patient’s previously diagnosed characteristics [0054]-[0056], Fig. 5 - 88).

Bagwandeen and Friedman do not teach:
vital signs based on the medications taken by the given patient
Bagwandeen does not explicitly teach vital signs based on the medications taken by the patient. However, Palma, in the analogous art teaches vital signs based on the medications taken by the patient (rules to define vital sign ranges include current prescriptions [0015]; Fig. 1, influencing factors include medications-18; once the influencing factors are entered into the system, the first estimated range for a desired physiological parameter is calculated [0016]; while the patient is continuously being monitored, the system adjusts minimum and maximum values for any desired physiological parameter based on the influencing factors [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Friedman to include vital signs based on the medications taken by the patient as taught by Palma. By accounting for the medications taken by a patient, more precise parameters can be set for a patient’s alarms (Palma [0004]).
Claim 13 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claims 6, 15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Friedman in further view of Flower (WO 2015/136502 A1).  
Regarding claim 6, Bagwandeen teaches the method of claim 5 as described above. 
Bagwandeen and Friedman do not teach:
wherein the detecting includes determining that a difference between the baseline vital sign score and the updated vital sign score satisfies a threshold
Bagwandeen discloses detecting a difference between the baseline vital sign score and the updated vital sign score but does not explicitly teach that the difference between the baseline vital sign score and the updated vital sign score satisfies a threshold (patient’s risk level changed from minor to life-threatening due to a change in pulse rate [0021]). However, Flower, in the analogous art teaches the difference between the baseline vital sign score and the updated vital sign score satisfying a threshold (triage score is based on vital signs (pg. 4 line 1) and consists of a score 1-5 (pg. 1 lines 22-31); a change in score generates a deterioration notice (pg. 7 lines 8-9); Fig. 3, triage score-90 decreased from baseline at 4 to 3 and the change in scoring prompts a deterioration alert-84). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Friedman to include the difference between the baseline vital sign score and the updated vital sign score satisfying a threshold as taught by Flower. This allows the healthcare workers to be aware of any changes in the status of a patient as they are waiting to be seen in the emergency department (Flower pg. 2 lines 11-13).
Claim 15 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Regarding claim 21, Bagwandeen and Friedman teach the system of claim 11 as described above. 
Bagwandeen further teaches:
[…] provide to medical personnel the output alerting the medical personnel of the deterioration of the given patient (request sent to hospital personnel to check on the patient [0021]; alarm may alert patient and hospital personnel of any changes in the patient’s risk level [0045])
Bagwandeen and Friedman do not teach:
further comprising a user interface configured to provide to medical personnel an output
Bagwandeen does not explicitly teach a user interface providing an output to medical personnel. However, Flower, in the analogous art teaches a user interface providing an output to medical personnel (sending a notice such as an alert to a healthcare practitioner’s device (pg. 13 lines 9-12); display or display device encompasses a user interface for displaying the patient’s images and data, and outputs visual, audio and/or tactile data (pg. 8 lines 7-19)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Friedman to include a user interface providing an output to medical personnel as taught by Flower. This offers a convenient way for the healthcare practitioner to be provided immediate feedback regarding the patient (Flower, pg. 8 lines 7-19, pg. 13 lines 5-12).
Claim 23 recites substantially similar limitations as those already addressed in claim 21, and, as such is rejected for similar reasons as given above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Friedman in further view of Jeanne (US 2014/0205165 A1).  
Regarding claim 9, Bagwandeen and Friedman teach the method of claim 5 as described above. 
Bagwandeen and Friedman do not teach:
wherein the at least one vital sign comprises respiration rate

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Friedman to include respiration rate as a vital sign as taught by Jeanne. Since respiratory rate is a critical indicator of a patient’s health status, it is important to include it as a vital sign.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwandeen and Friedman in further view of Noguchi (US 2016/0302735 A1).  
Regarding claim 10, Bagwandeen teaches the method of claim 1 as described above. 
Bagwandeen and Friedman do not teach:
wherein the one or more vital sign acquisition cameras includes a pan-tilt-zoom ("PTZ") camera
Bagwandeen discloses a vital sign acquisition camera but does not explicitly teach a vital sign acquisition camera with a pan-tilt-zoom feature (patient data collector may include a digital camera and can identify vital signs [0025]). However, Noguchi, in the analogous art teaches a vital sign acquisition camera with a pan-tilt-zoom feature (camera can pan, tilt or zoom [0126]; blood pressure information is based on input from the video camera [0122]-[0123]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagwandeen and Friedman to include a vital sign acquisition camera with a pan-tilt-zoom feature as taught by Noguchi. This would allow the camera to focus an individual that is moving toward the outside of the capture region (Noguchi [0126]).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Applicant respectfully asserts that the claims recite a very specific and concrete physical system rather than an abstract mental process. The claimed monitoring system comprises at least, for example: (1) one or more vital sign acquisition cameras configured to obtain vital signs for a given patient in a patient monitoring area; (2) one or more processors in communication with the one or more vital sign acquisition cameras; (3) an output alerting medical personnel of a determined deterioration of the given patient. The claims are not directed to an abstract idea or a mental process, but to a specific novel and non-obvious remote monitoring system that performs an important role in, for example, healthcare. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception.
Regarding (a)
However, the claims are directed to a concrete physical system that generates and outputs an alert that lets medical personnel know that a patient is deteriorating, all accomplished using remote monitoring of the patient via one or more vital sign acquisition cameras. This can include, for example, providing the alert via a user interface. The claimed invention provides a novel and specific solution to the ongoing problem of monitoring patients in a waiting area in an unobtrusive manner, and knowing in a timely manner that a patient is deteriorating. This improvement in unobtrusive monitoring and deterioration alerting is an important practical application that provides the value of the claimed method. There are many practical applications with immediate and significant direct benefits. Among many other practical applications, the system and method allow the clinician to detect patient deterioration in a waiting area without requiring constant monitoring by that clinician themself, thereby saving lives.
Thus, the claim as a whole integrates the alleged abstract idea into a practical application of that abstract idea, and the claim is thus directed to patent eligible subject matter pursuant to the 2019 Eligibility Guidance.
Regarding (b)
However, rather than simply recite conventional components or steps appended to a judicial exception, the claims recite a novel and non-obvious system to remotely and unobtrusively monitor a patient - without requiring a human monitor - and alert a clinician to the deterioration of the remotely monitored patient. Further, many of the independent claims are directed to significantly more than an abstract idea, including patient information such as gender and medications taken by the patient (claims 2-3 and 13-14), vital sign scores (claims 5-7 and 15-16), a specific type of camera (claim 10), and a user interface adapted to provide to medical personnel an output alerting the medical personnel of the deterioration of the given patient (claims 21 and 23).
Accordingly, Applicant respectfully asserts that that the claims are directed to patent eligible subject matter under step two of the Alice framework. Applicant respectfully requests that the rejection of the pending claims under 35 U.S.C. §101 be withdrawn.
Regarding (c), the Examiner respectfully disagrees. The claim element of “remotely and unobtrusively monitor a patient - without requiring a human monitor” is part of the abstract idea and not an additional element. The claim elements from the dependent claims of “patient information such as gender and medications taken by the patient (claims 2-3 and 13-14)” and “vital sign scores (claims 5-7 and 15-16)” further narrow the abstract idea of the independent claims and are not additional elements. Moreover, the Applicant has not provided any argument regarding the reason these additional elements amount to significantly more under the Step 2B analysis. 
Regarding the rejection under 35 U.S.C. § 102 of Claims 1, 5, 7, 8, 11, 16 and 20
Regarding independent claims 1, 11, and 22, Bagwandeen fails to teach, for example, a system or method in which a monitoring system or device acquires an updated vital sign from a patient using a vital sign acquisition camera, and then generates an adjusted updated vital sign based on the acquired updated vital sign and on patient information determined by the system or method, and compares the adjusted updated vital sign to a prior vital sign for that patient in order to detect and report deterioration of the patient.
In contrast to the Patent Office's assertion, Bagwandeen fails to disclose the generation of one or more adjusted updated vital signs based on the one or more updated vital signs and the patient information associated with the given patient. The claims as amended more specifically recite "generating, by one or more of the processors, one or more adjusted updated vital signs, wherein an updated vital sign is adjusted based on the determined the patient information associated with the given patient." As described in the present specification, an updated vital sign obtained from a patient can be adjusted based on a wide variety of patient information (e.g., "adjusted updated vital signs may take into account various patient information that may be pertinent, including but not limited to drugs taken by the patient, gender, age, size, etc.," paragraph [0082] among many other locations within the specification).
Regarding (a) and (b), the Examiner respectfully disagrees. Regarding the step of acquiring an updated vital sign, the Applicant has not provided any claimed description of an “updated” vital sign. Hence, the word “updated” is not given any weight in the claims. Bagwandeen teaches in paras. [0025] and [0042] the acquiring of a patient’s vital signs from a patient evaluation device with a camera. Given the broadest reasonable interpretation, this vital sign measurement taught by Bagwandeen, even as an initial vital sign, meets the claim limitation for acquiring an updated vital sign from a patient. Regarding the steps of generating an adjusted updated vital sign and comparing the adjusted updated vital sign, the Examiner notes the claims has been amended such that the scope of the claims have been altered. The arguments are moot and necessitated new grounds for rejection. Please see the analysis with the explanation of the teachings on pgs. 10-11. 
The Patent Office cites various paragraphs of Bagwandeen as disclosing collection of patient information and updating a wristband with "data collected [0020] such as vital signs [0021]." However, in the claims, it is the vital sign, obtained by the vital sign acquisition camera that is adjusted by the system using patient information. There is no disclosure anywhere in Bagwandeen of the adjustment of an obtained vital sign itself, no disclosure of the adjustment of an obtained vital sign using patient information, and certainly no disclosure or suggestion of the adjustment of a vital sign obtained by a vital sign acquisition camera.
Regarding (c), the Examiner respectfully disagrees. The adjustment of vital signs has been discussed above under (a) and (b). The claim amendments necessitated new grounds of rejection that are taught by the combination of Bagwandeen and Friedman.
Regarding Claims 2 and 3: Notably, these paragraphs and the remainder of Palma fail to disclose or suggest adjustment of an obtained vital sign itself, rather the patient information such as gender is used to set parameters and minimum and maximum values for vital signs.
Regarding (d), the Examiner respectfully disagrees. The references have been reevaluated due to the change of scope made by the claim amendments. Please see the analysis with the explanation of the teachings on pgs. 14-17.
In contrast to the Patent Office's assertion, Bagwandeen fails to disclose comparing an adjusted updated vital sign - where "an adjusted updated vital sign" is a vital sign obtained by a vital sign acquisition camera and is then itself adjusted using patient information - to a prior vital sign.
The Patent Office cites paragraph [0021] of Bagwandeen as disclosing the comparison of an adjusted updated vital sign to a prior vital sign, stating that "wristband continuously obtains vital sign data and can detect change in risk level such as a change in pulse rate [0021]." Not only is a new vital sign obtained by the wristband not obtained by a vital sign acquisition camera, the new vital sign is not adjusted based on patient information. Accordingly, Bagwandeen cannot disclose the comparison of an adjusted updated vital sign to a prior vital sign (where, for example, an "adjusted updated vital sign" is a vital sign obtained by a vital sign acquisition camera and is then itself adjusted using patient information).
Regarding (e), the Examiner respectfully disagrees. The adjustment of vital signs has been discussed above under (a) and (b). The claim amendments necessitated new grounds of rejection that are taught by the combination of Bagwandeen and Friedman. 
Regarding the rejection under 35 U.S.C. § 103, 
As described in detail above with regard to independent claims 1, 11, and 22, Bagwandeen fails to teach or suggest a system or method in which a monitoring system or device acquires an updated vital sign from a patient using a vital sign acquisition camera, and then generates an adjusted updated vital sign based on the acquired updated vital sign and on patient information determined by the system or method, and compares the adjusted updated vital sign to a prior vital sign for that patient in order to detect and report deterioration of the patient. 
For example, as described in detail above, Bagwandeen fails to disclose the adjustment of an obtained vital sign itself, the adjustment of an obtained vital sign using patient information, and the adjustment of a vital sign obtained by a vital sign acquisition camera. Bagwandeen also fails to disclose the comparison of an adjusted updated vital sign to a prior vital sign (where, for example, an "adjusted updated vital sign" is a vital sign obtained by a vital sign acquisition camera and is then itself adjusted using patient information), as Bagwandeen fails to disclose a new vital sign obtained vital sign acquisition camera, much less a new vital sign obtained by a vital sign acquisition camera and adjusted based on patient information.
Regarding (a), the Examiner respectfully disagrees. The arguments have been addressed above. Please see the responses for 31. (a) - (e). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        



	/Victoria P Augustine/                   Supervisory Patent Examiner, Art Unit 3686